Order entered April 27, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00496-CV

                      IN RE CHARLES KILLINGSWORTH, Relator

                     Original Proceeding from the 196th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 29663

                                         ORDER
                         Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We DENY, as unnecessary, relator’s motion for leave to file his petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE